Citation Nr: 0100924	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-20 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
private medical services provided from December 26, 1998 
through December 31, 1998. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 1999 
by the Department of Veterans Affairs (VA) Medical Center 
(VAMC) in Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  The veteran was hospitalized at a private hospital, 
Muskogee Regional Medical Center, from December 26, 1998 
through December 31, 1998, for symptoms diagnosed as cavitary 
lesion of the lung, probably lung abscess with possible 
malignancy, pneumonia, dyspnea with intermittent 
bronchospasm, possible chronic obstructive pulmonary disease, 
and hyperglycemia.  

2.  When private medical services were rendered from December 
26, 1998 through December 31, 1998, the veteran had no 
adjudicated service-connected disabilities.  


CONCLUSION OF LAW

The legal criteria for entitlement to payment of, or 
reimbursement for, the cost of unauthorized medical services 
furnished to the veteran from December 26, 1998 through 
December 31, 1998 have not been met.  38 U.S.C.A. §§ 1703, 
1710, 1728, 5107 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 17.120 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to payment of, or 
reimbursement for, the cost of private hospitalization and 
medical treatment at the private Muskogee Regional Medical 
Center from December 26, 1998 through December 31, 1998.  He 
believes that, because he is a war veteran, VA is responsible 
for his medical care.  In his substantive appeal, he wrote 
that he became ill during the Christmas holiday in 1998, his 
daughter contacted the VAMC in Muskogee, Oklahoma, to inform 
then that his family was bringing him in to the emergency 
room, and the VAMC informed his daughter that they did not 
have staff available to treat him, so he would have to go to 
the private Muskogee Medical Center.  He contends that, 
because VA could not treat him in December 1998, but sent him 
to another (private) hospital, VA is responsible for the 
medical expenses incurred at that private hospital. 

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to VA hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be: (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) for an adjudicated service-connected disability, 
or for a non-service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 17.120.  
See also Parker v. Brown, 7 Vet. App. 116 (1994).  The Board 
notes in particular that each of these three criteria must be 
met in order to establish entitlement to reimbursement or 
payment of medical expenses under 38 U.S.C.A. § 1728.  Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

The evidence of record establishes that the veteran was 
hospitalized at a private hospital, Muskogee Regional Medical 
Center, from December 26, 1998 through December 31, 1998, for 
symptoms which were diagnosed during the hospitalization as 
due to cavitary lesion of the lung, probably lung abscess 
with possible malignancy, pneumonia, dyspnea with 
intermittent bronchospasm, possible chronic obstructive 
pulmonary disease, and hyperglycemia.  However, the claims 
file reflects that, when private medical services were 
rendered by Muskogee Regional Medical Center from December 
26, 1998 through December 31, 1998, the veteran had no 
adjudicated service-connected disabilities.  38 U.S.C.A. § 
1728(a)(2); 38 C.F.R. § 17.120(a)(1)-(3).  That is, service 
connection had not been established for his lung disease or 
any other disability.  Therefore, there is nothing of record 
to suggest that the December 1998 treatment at the private 
Muskogee Regional Medical Center was for a service-connected 
disability, or related to a service-connected disability.  

The Board notes the veteran's contention that the private 
medical treatment in December 1998 was for a medical 
emergency and that treatment was refused by VA.  In this 
case, even if the veteran were to establish that he met the 
criteria of treatment for a medical emergency as of December 
26, 1998, and demonstrated that VA or other Federal 
facilities were not feasibly available, he would still fail 
to meet the second requirement under 38 U.S.C.A. § 1728, that 
is, the requirement that care or services must be for an 
adjudicated service-connected disability, or for a non-
service-connected disability associated with or aggravating 
an adjudicated service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability.  38 
U.S.C.A. 
§ 1728(a)(2); 38 C.F.R. § 17.120(a)(1)-(3).

The Board notes the veteran's statement to the effect that, 
because VAMC informed his daughter that the VAMC did not have 
staff available to treat him, so indicated that he would have 
to go to the private Muskogee Medical Center, VA was somehow 
either authorizing the medical treatment or was responsible 
for payment for the private medical expenses incurred.  The 
United States Court of Appeals for Veterans Claims (Court) 
has determined that even a VA physician's direction diverting 
care to another facility when VA care has been requested does 
not constitute "authorization" as defined in 38 U.S.C.A. 
§§ 1703 or 1710 for VA payment or reimbursement of private 
medical expenses.  Malone v. Gober, 10 Vet. App. 539, 542 
(1997); accord Zimick, supra.  The Court has noted that, 
while 38 U.S.C.A. §§ 1703 and 1710 allow VA to contract for 
private care under certain circumstances, these provisions do 
not mandate that such care be authorized.  See 38 U.S.C.A. 
§§ 1703, 1710(a)(3); Zimick, 11 Vet. App. at 50.  However, to 
meet this criterion, treatment must be for a service-
connected disability, which the evidence establishes the 
veteran did not have, or treatment must have occurred under 
other conditions which do not pertain to this veteran, such 
as receipt by the veteran of medical services in a VA 
facility.  Zimick at 51-52.  In the absence of evidence to 
establish that the veteran meets the criteria for payment or 
reimbursement of non-VA medical services, either on the basis 
of eligibility under 38 U.S.C.A. § 1728 or on the basis of 
individual authorization under 38 U.S.C.A. §§ 1703 or 1710, 
payment or reimbursement of those services is not warranted.  

As the Court has noted, the statutory provisions authorizing 
VA to pay for care in non-VA facilities do not include 
provision for payment for non-VA care on the sole basis of 
emergency or unavailability of a VA facility.  See 38 
U.S.C.A. § 1710; see also Zimick at 50.  The statutory 
provisions applicable to VA payment or reimbursement of 
unauthorized medical services do not guarantee a veteran that 
VA will assume financial responsibility for any and all 
episodes of care at non-VA facilities.  Id. at 49.  While a 
veteran may be eligible for hospital care under 38 U.S.C.A. 
§ 1710, that section does not contain any provision which 
would authorize the Secretary to provide reimbursement to a 
veteran for services rendered at a non-VA facility.  Id. at 
51.  The Board lacks authority to award medical care benefits 
except as authorized by statute and regulations.  The benefit 
is not authorized under the circumstances of the veteran's 
claim, and the claim must be denied.  

As the veteran, at the time of private hospitalization in 
December 1998, was not service-connected for any disability, 
he has not met the basic eligibility criteria for payment or 
reimbursement of the expenses of hospitalization and care.  
He has not shown that he was treated for a "service-
connected disability."  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  The Court has held that the plain language of a 
statute "must be given effect unless a 'literal application 
of [it] will produce a result demonstrably at odds with the 
intention of the drafters.'"  Sabonis v. Brown, 6 Vet. App. 
426, 429 (1994), quoting Gardner v. Derwinski, 1 Vet. App. 
584, 586-87 (1991).  The veteran's contentions, therefore, 
are legal, and not evidentiary in nature.  "[W]here the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  Sabonis, 6 Vet. App. at 430.  For these reasons, the 
Board finds that the veteran's claim is without legal merit.


ORDER

The appeal for payment of, or reimbursement for, unauthorized 
private medical services provided from December 26, 1998 
through December 31, 1998, being without legal merit, is 
denied.


		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 

